 CHRYSLER AIRTEMP SOUTH CAROLINAChryslerAirtempSouthCarolina,Inc.andSheet Met-alWorkersInternationalAssociation,AFL-CIO,Local Union No. 399. Case 11-CA-6004June 7, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND WALTHEROn December 17, 1975, Administrative Law JudgeStanley N Ohlbaum issued the attached Decision inthisproceedingThereafter, theGeneral Counselfiled exceptions and a supporting brief, and the Re-spondent filed a brief in support of the Administra-tive Law Judge's DecisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended OrderORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety'The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge s resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandard Dry Wall Products Inc91NLRB 544 (1950), enfd 188 F 2d 362 (CA 3, 1951) We have carefullyexamined the record and find no basis for reversing his findingsIn adopting the Administrative Law Judge's finding that the evidence hasnot established that Supervisor Dalzell stated to employee McDonald Iwas thinking about putting you on my staff until after the way you votedyesterday," we consider it unnecessary to pass upon the Administrative LawJudge's alternate finding that even if the remark had been made no violaLion would have occurredDECISIONPRELIMINARY STATEMENT, ISSUESSTANLEY N OHLBAUM Administrative Law Judge Thisproceeding under the National Labor Relations Act, asamended (29 US C Sec 151,et seq,herein the Act),based upon complaint of the Board's Regional Director for427Region 11 (Winston-Salem, North Carolina), dated April9, growing out of a charge filed by the Charging PartyUnion on January 31 and amended March 6, was heard intheWinnsboro, South Carolina, County Courthouse onJune 20 and 30 and July 1, 1975, with all parties participat-ing throughout by counsel or other representative, whowere afforded full opportunity to present evidence and ar-guments Briefs were received from General Counsel andRespondent on September 22, 1975, time for filing thereofhaving been extended upon unopposed application ofcounselThe principal issues presented are whether RespondentEmployer has engaged in unfair labor practices in violationof Section 8(a)(1) of the Act through interrogation of em-ployees concerning their union affairs, activities, and sym-pathies, through creating the impression that employees'union activities were under Respondent's surveillance, andthrough various statements, written as well as oral, said tohave constituted economic threats, including threats ofplant closure, in the event of unionizationRecord and briefs having been carefully considered,upon the entire record and my observation of the testimo-nial demeanor of the witnesses, I now make the followingFINDINGSAND CONCLUSIONSIJURISDICTIONAt all material times, Respondent Chrysler AirtempSouth Carolina, Inc, a subsidiary of Chrysler Corporation,has been and is a Delaware corporation with a plant inWinnsboro, South Carolina, for manufacture of air-condi-tioning and heating units During the representative yearimmediately preceding issuance of the complaint, Respon-dent received at that plant, directly in interstate commercefrom places outside of South Carolina, goods and materialsvalued in excess of $50,000, during the same period, Re-spondent at that plant also manufactured and sold andthence shipped, directly in interstate commerce to placesoutside of South Carolina, products valued in excess of$50,000I find that at all material times Respondent has been andis an employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act, and that at all ofthose times the Charging Party Union has been and is alabor organization within the meaning of Section 2(5) ofthe ActIIALLEGED UNFAIR LABOR PRACTICESA Background'Respondent, a fully owned subsidiary of Chrysler Cor-poration, manufactures air-conditioners, heating units, andaccessory parts, exclusively for marketing by Chrysler Air-temp Division It is one of three such plants in the UnitedStates supplying Chrysler Airtemp Division, the othersiEstablished in part through uncontroverted credited testimony ofRespondent's vice president and general or plant manager Richard LVoorhees, and its personnel manager, Joseph Frank Vella224 NLRB No 65 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing located in Dayton, Ohio, and Bowling Green, Ken-tucky Respondent's only plant, in Winnsboro, South Car-olina,was opened for production in December 1972 In1973 unsuccessful organizational campaigns were wit-nessedby Respondent's production and maintenance em-ployees These campaigns were conducted by United Au-tomobileWorkers (UAW, March-April) and by SheetMetal Workers Local 399 (Charging Party here, July-Au-gust) In a November (1973) election, out of approximately285 eligibles, 99 voted for Local 399, 23 for UAW, andaround 125 for no union No objections to the election orunfair labor practice charges were filed However, organi-zational attempts by these unions continued thereafterThe year 1974 is pictured as almost economically disas-trous for Respondent and its affiliates, with a $20 millionloss for Chrysler Airtemp Division (atop a similar $20 mil-lion 1973 loss) and a $73-1/2 million loss for Chrysler Cor-poration in the fourth quarteraloneIn that year (1974),Chrysler Airtemp Division closed over 40 percent of itssalesbranches, and in November closed its Canadian man-ufacturing facilityDuring the same year, Chrysler Corpo-ration reduced its Dayton, Ohio, force over 20 percent andits total force by about 100,000 employees Commencing inJune 1974 and continuing to atleastthe time of the hearingof the instant proceeding in mid-1975, Respondent has re-ceived steadily declining production requests from Chrys-lerAirtemp Division (Respondent's sole "customer"), as-cribed to severe declines in the building constructionindustry (which absorbs Respondent's products) as well asto the generally depressed condition of the air-conditioningindustry Consequently, Respondent was constrained to re-duce its workshifts from three to one, to cut down its as-sembly lines, and to close down its plant intermittentlyfrom July 1974 on for varying lengths of time, with reduc-tions in force in its managerial and supervisoryas well asproduction and maintenance personnel From March 1974to July 1, 1975, Respondent's total work force has shri-velled from 386 to around 190It is within the foregoing unquestioned frame of refer-ence that events here in question must be assayedInOctober 1974, SheetMetalWorkers Local 399(Charging Party here) again petitioned the Board for a rep-resentationelection in a unit of atleast180 and perhaps asmany as 208 of Respondent's production and maintenanceemployees UAW intervened In the ensuing election, heldon December 12, 1974, again neither union obtained a ma-jorityOn January 23, 1975, a "run-off" election tookplace, with only the Charging Party on the ballot, but itstill failed to gain a majority, the voting employees prefer-ring "no union " No objections were filed to the conduct ofthat electionWe move now to the oral and writtenutterances ofRespondent's supervisory personnel, culled from a sub-stantialmassof communications beamed by both or allsides at the employees, here complained of as comprisingunfair labor practices in violation of rights of employeesunder the Act2According to Baughman, when he was again recalled to work aroundFebruary 1975, he did not elect to returnB Alleged Utterances Claimed To HaveBeenViolative ofSection 8(a)(1)1Alleged oral threats of plantclosingThe complaint alleges that, in violation of Section8(a)(1)of the Act, in mid-October 1974 Respondent's GeneralForeman Grady Hubbs "threatened its employees that ifthe Union did come in that the plant wouldclose" and thattoward the end of October its Supervisor KennethSeagarsuttered the same threata Baughman vs HubbsRespondent's former machinist apprentice Henry LBaughman, employed by it for about a year and a halfuntil laid off in November 1974 (with an intervening brieflayoff earlier in the fall of 1974)2 and an openly ardentplant promoter of the Charging Party Union, was called byGeneral Counsel as a witness Baughman testified that in aslackmoment during work around mid-October 1974 heapproached General Foreman Grady Hubbs at the latter'sdesk in an open area on the coil and blower line and, hand-ing him a news clipping about a plant closing elsewhere inthe State, invited Hubbs' comments in what Baughmancharacterizes as "more of a mutual exchange, you mightsay, back and forth, our own opinions " Thereupon, ac-cording to Baughman, Hubbs opined that that is whatwould happen if Respondent's plant became unionizedBaughman told Hubbs that "I [am] in favor of the Unionand didn't care who knew it", Hubbs indicated he wasnot in favor of the Union Subsequently in his testimonyBaughman added that Hubbs also remarked that "If thedamn tuggers got in or the Union got in with them, theplantwould definitely close " On cross-examination,Baughman conceded that it was he (Baughman) whoopened up and provoked the foregoing conversation,which, according to Baughman, was in the context of anamicable exchange of viewpoints at Baughman's seekingand solicitation, and, further, that Hubbs told Baughman,or Baughman understood from what Hubbs told him, thatHubbs was merely voicing his own personal "opinion "Concerning the foregoing,Respondent's ProductionGeneralForemanGradyHubbs, testifying asRe-spondent'switness,swore that when Baughman ap-proached him at his (Hubbs') desk on the occasion in ques-tion and, calling Hubbs by first name, handed him a newsclipping "concerning a plant closing due to labor prob-lems," and solicited his opinion, Hubbs remarked only that"it [is] a shame that a company had to close because of aunion "Hubbs absolutely denies remarking that theWinnsboro plant would also close if a union came in,3 and3Hubbs insisted he was aware at this time that it was unlawful for anemployer to threaten plant closure in the event of unionization Early inNovember 1974 Respondent had issued a carefully detailed 10-pageGuidelines for Management Employees during Union Organizing Cam-paign," in which, among other things, it instructed supervisors that You MAYNOTtell employees that the plant will be closedifemployeeschoose either union " (Resp Exh 7 p 9 ) CHRYSLER AIRTEMP SOUTH CAROLINAhe further insistently denies that he ever made any state-ment to Baughman about"tuggers" or black persons com-ing in to the plant, such as ascribed to him by Baughman 4b Baughman vs SeagarsFormer employee Baughman further testified that dur-ing the last week of October 1974,5 on the factory coil andblower line, with fellow employee MacArthur Camack 6-8feet away and not known to be within earshot,Baughmanwas "discussing the Union" with Coil and Blower LineForeman Kenneth Seagars According to Baughman, hesaid toSeagars, "Iam definitely for the [Sheet MetalWorkers] Union and I didn't care who knew it " Seagarssaid he was definitely against it and would have nothing todo with it or "to sayto favor it in any way " Baugh-man later supplemented his testimony by adding that Sea-gars also remarked that if the Union came in the plantwouldcloseOn cross-examination, Baughman acknowl-edged that his open support for Sheet Metal Workers waswell known in the plant and that, indeed, he had madeSeagars aware of those sentiments, that he had exchangedviews with Seagars on a number of occasions concerningthe Union, and thateach timeitwasBaughmanwho broughtthe subject up and expressed his views to Seagars, followingwhich Seagars, concededly in a context of exchanging or trad-ing viewpoints, gave Baughman his own personal "opinion "Testifying regarding the foregoing, Respondent's formerassembly line foreman, Kenneth Seagars, who because of aproduction cutback since November 1974 has become arank-and-file employee, acknowledged that Baughman(who worked on the same assembly line with Seagars) haddiscussed the subject of union with him many times, withBaughman invariably being the one who brought the sub-ject up Each time Baughman made it plain that he waspromoting and would vote for the Union, Seagars made it4General Counsel called Tommy R Wilson as a rebuttal witness to con-tradict Hubbs'testimony that Hubbs customarily refers to black persons bytheir color and does not use or does not recall using the epithet`nigger'But Wilson's testimonythathe heard Hubbs use that expression on oneoccasion-not involving Baughman(who is white)-in the presence of em-ployee Dickey,isnot only somewhat wide of the issues presented here, butdoes not in material aspect overcomeHubbs'testimony that he was unableto recall using that expression Tommy Wilson,a conceded union activistand member of its in-plant organizing committee,testified that he had alert-ed company supervisors that they had better "watch [your] mouth' whentalking to him (Wilson)since he could be expected to report andmake astatement"regarding it, and that he is certain that Hubbs was"well awareof that" Under the circumstances,Wilson was unable to suggest why,knowing this,Hubbs would make the"niggers statement now ascribed tohim by Wilson,a known vociferous union activistMoreover,employeeDickey,in whose presence-according to Wilson-the statement was alleg-edlymade by Hubbs, was without explanation nor was he produced byGeneral Counsel to corroborate Wilson or to assist in resolving this periph-eral `issue"Finally,Hubbs, called by Respondent on surrebuttal, flatlycontradicted Tommy Wilson Although resolution of this alleged testimo-nial conflict between Wilson and Hubbs is unessential since it iJ ancillaryeven if Wilson were to be credited-and I am unprepared to do so, underthe circumstances shown-itwould not affect my determination as toHubbs' testimony concerning the specific subject matter here in issue, i e,the statements ascribedtoHubbs byBaughman(Were it necessary to re-solve the described conflict between Wilson and Hubbs, upon the record asa whole, including demeanor observations,Iwould credit Hubbs )5Baughman also testified that-contrary to the complaint allegation-this occurred in November429dust as plain that he personally was opposed to the UnionThese exchanges of views were friendly 6 Seagars flatly de-nies that he ever told Baughman that the plant would closeif the Union came incDiscussion and resolutionThere are thus presented,in this aspect of the case, es-sentially clearcut issues of testimonial credibility betweenBaughman and Hubbs,as well as between Baughman andSeagars, each to a degree an interested witnessNo material inconsistency was developed by cross-exam-ination of either Hubbs or Seagars On the other hand,cross-examination of Baughman developed a number ofinconsistenciesThus, although Baughman had sworn oncross-examination that his described conversation withHubbs was in a "normal"tone of voice whereas that withSeagars was"heated,"when he was shown his prehearing"Jencks"affidavit,Baughman sworebothconversationswere "heated" (whichI find difficult to believe under thedescribed circumstances),although even in his prehearingaffidavit he had referredonlyto the Hubbsconversation as"rather heated " And, although Baughman swore here (asshown above)that during his described conversation withSeagars, fellow employee MacArthur Camack was not aparticipant therein,by contrast he had sworn in his pre-hearing affidavit (Resp Exh 3, pp 6-7) that there weretwo separate conversations with Seagars, in only one ofwhich MacArthur Camack apparently figured, and that inthe latter MacArthur Camack was not only there but actu-ally "talking to Seagars" (To be sure, Baughman attempt-ed to resolve this inconsistency by explaining at the hearingthat Camack had been talking to Seagars as Baughmanapproached, this, however,does not eliminate Baughman'sinconsistent testimony that Camack was not part of thesingle conversation he described at the hearing, nor possi-bly even within earshot) It is noted that, without explana-tion,Camack was not produced at the hearing to corrobo-rate Baughman or to assist in resolving any contradictionbetween the testimony of Seagars and that of Baughman,particularly in regard to the alleged statement-flatly de-nied by Seagars-concerning plant closure Further, al-though in his testimony here Baughman cast the disputedHubbs statement concerning"niggers" in terms of the Em-ployer closing the plant in case of unionization,in his pre-hearing affidavit the thrust of the disputed statement seemssomewhat different"[the] damn niggers will have theplant closed"Without desire to defend an expression ofthis type,it is nonetheless the fact that-assuming it tohave been made-it is consistent with prediction of a strikebyemployeesrather than shutdown by the employer CfGlazersWholesale Drug Co, Inc,209 NLRB 1152 (1975)In the overall posture of the record as a whole, includingtestimonial demeanor comparisons, I am unable in goodconscience to find that the weight of the testimony ofBaughman preponderates over that of Hubbs or Seagars,indeed, I find to the contrary, that it does not and that it is6While "friendly" statements are not for that reason alone invulnerableto objectionability under the Act, neither does the"friendliness,"or for thatmatter the"unfriendliness,"of statements render them objectionable or un-lawfulThus, this factor is not determinative 430DECISIONSOF NATIONALLABOR RELATIONS BOARDoutweighed by that of Hubbs and Seagars, whom I ob-served to be impressive witnesses whose testimony deservescreditIt is accordingly found that the allegations of paragraph8(a) of the complaint have not been established by a pre-ponderance of substantial credible evidence2 Alleged interrogationThe complaint further alleges that on December 10,1974, Respondent's supervisor, Bill Day, interrogated "em-ployees concerning their union activities, sympathies anddesires," inviolation of Section 8(a)(1)Concerning this, Respondent'smetal finisherand spraypainterBruceMcDonald testified that on the morning ofDecember 10 while he was at the iesk of Supervisor Day,about 20-40 feet from McDonald's workplace, Day askedhim "out of the blue" whether McDonald was going tovote "for the Union" in the upcoming election 7 AccordingtoMcDonald, he responded that he did not know and thatDay was "not supposed to be asking me that " Continuing,McDonald added that shortly thereafter, while he waswalking past Day's desk, the latter this time remarked tohim, "I thought you weren't going to vote for a Union,"and that McDonald thereupon denied he had told Dayhow he would vote McDonald concedes he was in no waythreatened by Day or told how to voteRespondent's paint-line production foreman, Billy JDay, disputes the foregoing episode as narrated by BruceMcDonald Day had been oriented by his superiors as toproper and improper preelection conduct and speech, andhad received a copy of Respondent's written "Guidelines"(supra,fn 3) on this subject According to Day's testimony,on the occasion in question employee Edmunds 8 ap-proached him and asked him his opinion regarding aunion After Day commented adversely, thereupon BruceMcDonald, who was standing nearby, interjected that Day"could not make a statement to that effect that close to theelection " Day expressed disagreement Day flatly deniesany other conversation with McDonald concerning aunion, including asking him how he was going to voteIn this head-on testimonial clash between Bruce Mc-Donald and Billy Day, after closely observing the testimo-nial demeanor of each, I would have no rational basis forpreferring that of McDonald over that of Day, on the con-trary,my demeanor comparisons would preponderate infavor of Day General Counsel has accordingly, in themost generous view, failed to sustain the burden of proofand persuasion which is hisIt is additionally noted that, in the circumstantial con-geriespresented, it impresses me as quite unlikely that asupervisor of the observed caliber of Day would engage"out of the blue," as McDonald claims, in pointedly crudeinterrogation of the nature described by McDonald It isfurther observed that, within the context of a lengthy and7 It will be recalled thattwounions were competing in the upcomingelection 2 days later8 Since Edmunds did not testify and Bruce McDonald did not dispute this(merely testifying that he could not recall' it) Day s testimony concerningEdmunds is uncontrovertedspirited preelection campaign, involving at least 7 supervi-sors and at least 180 and perhaps as many as 208 unitemployees,this is the only alleged incident of interroga-tionUnder these circumstances,even were McDonald'sversion of the disputed episode to be credited,in light ofthe findings herein that no violations were committed, Iwould regard the incident asde minimisand not such as tojustify issuance of a remedial order against an employernot shown to be a recidivistCf,e g, N L R B vHuntsvilleManufacturingCompany,514 F 2d 723 (C A 5, 1975)3Alleged creation of impression of surveillanceThe complaintalso allegesthat on December 13, 1974,Respondent through Supervisor John Dalzell "created animpression of surveillance of its employees' union activi-ties "Regarding this, Respondent's former material handlerand stockchaser David McDonald testified that on the af-ternoon of December 13, 1974-the day after the represen-tation election-while he was on his way to the water foun-tain for a drink he was greeted by Supervisor Dalzell, withwhom he is on a first-name-calling basis and with whom heusually chattedseveraltimes a day According to McDon-ald, after they exchanged their customaryfirst-name greet-ing,Dalzell made the remark that "I was thinking aboutputting you on my staff untilafterthe way you voted yes-terdayIdon't know about you," to which McDon-ald responded, "You don't know how I voted yesterdayjust because of the buttons I had on " This was the end ofthematter and, according to McDonald, these remarkswere exchanged in a genial, friendly, and good-naturedway on both sides McDonald acknowledges that prior tothe election he wore a Sheet Metal Workers button andhad campaigned openly for that Union, that it was knownthroughout the plant-to workers and supervisors alike-that he favored that Union, and that he never disclosed toanybody how he voted in the electionRespondent'smaterialcontrol supervisor, John R Dal-zell,who acknowledges being on a friendly first-name basiswith David McDonald, denies any exchange of the naturedescribed by the latter Dalzell was aware that McDonaldwore aSheet Metal Workers buttonAlthough I was favorably impressed with thetestimonialdemeanor of both David McDonald and of JohnDalzell, Iwould be unjustified in preferring the testimony of Mc-Donald as preponderating in weight over that of DalzellAccordingly, General Counsel has failed to sustain his bur-den of proof in this regard "The burden of proof is uponthe General CounselWhenthe Trial Examiner is notpersuaded by the testimony of the General Counsel's wit-nessestheGeneral Counsel has failedtomeet thatburden of proof "Blue Flash Express, Inc,109 NLRB 591,592 (1954) See alsoAAA Lapco, Inc,197NLRB 274(1972),Brotherhood of Painters, Local 76 (Gomez Printing &Decorating Co),182 NLRB 405 (1970)Even were I to credit the testimony of McDonald andrejectDalzell's denial, however, I would still find and con-clude that the described episode did not constitute unlaw-ful "[creation of] an impression of surveillance"as allegedin the complaintMcDonald's espousal of Sheet Metal CHRYSLER AIRTEMP SOUTH CAROLINA431Workers, including his wearing of its button, was open,unconcealed, and avowed It was in no way unlawful forhis employer to observe this, nor the fact that he voted inthe electionNor, in the circumstantial congeries present-ed, would it have constituted unlawful creation of "an im-pression of surveillance" even if Dalzell had made the re-mark attributed to him by McDonald 9 CfAztecChemicals218 NLRB 116 (1975)It is accordingly found that it has not been establishedby a preponderance of substantial credible evidence thatRespondent "created an impression of surveillance of itsemployees' union activities" as alleged in the complaintC Writings Claimed To Have Been Violative of Section8(a)(1)1IntroductionWe move now to various written communications fromRespondent to its employees, which are also alleged tohave constituted unfair labor practices in violation of Sec-tion 8(a)(1) of the Act Four communications are in-volved-three during the November-December 1974 pre-election campaign, and one in the January 1975 periodantedating the "runoff" election These four communica-tions, comprising the basis for the complaint here, havebeen culled out of a much larger batch of communicationsin a steady drumfire of electioneering transmissions fromall sides in a spirited election campaign 102 The complained-of lettersaNovember25, 1974,letterThe complaint alleges that in a November 25, 1974, let-ter to Respondent's employees from Plant Manager Rich-ard L Voorhees Respondent threatened them that "bring-ing a union into our plant at this time could be the strawthat broke the camel's back "It is undisputed that the letter in question (G C Exh 2)included the quoted remark as a postscript Respondentcorrectly points out, however, that the remark was in thecontext of reminding employees of the unfavorable anddeclining economic conditions with which it was faced-asdescribedsupraand uncontroverted herein-and alertingthem to the possibly adverse economic impact upon theEmployer of plant unionization, while at the same timestressing that the employees were free to vote as theypleased in the upcoming election t i In the particular con-9 In the situation presented, the remark attributed to Dalzell would hardlyhave been other than in the nature of a friendly `josh' between two personsonveryfriendly terms, after the election outcome, but hardly the "[creationof] an impression of surveillance "10 It is observed that the Charging Party Union pressed no objections tothe conduct of either election, and interposed no objections to the "runoff'election which it lost11Respondent had in its earlier letters of November 6 and 13 (as well asNovember 15 and 19), 1974, used the same expression (i e, "bringing aunion in could be the straw that broke the camel's back") within a likecontext of known economic stnngencies, accompanied by assurances ofemployees' freedom to vote as they wished (Resp Exhs 6 and 8, G C Exhs10 and 11) Respondent's carefully drafted unexceptionable `Guidelines totext described, this did not fall within the Act's proscrip-tionsMoreover, the letter in question was accompanied byan enclosed "Questions and Answers" pamphlet (G CExh 2A)-referred to in the letter-which explicitly statesthat Respondent "would not close its Winnsboro Plant justbecause a union comes in "b December6, 1974,letterThe complaint calls attention to a further alleged threatin Respondent's December 6, 1974, letter (also from PlantManager Voorhees) to its employees that "RIGHT NOWYOUhave itbetterthan unionized employees represented by MrFie 12 or the UAW Why would you want to add straws tothe camel's back "It is again undisputed by Respondent that the quotedwords are excerpted from its letter of December 6, 1974, inwhich, among other things, Respondent pointed out orconfirmed that in view of continuing economic stringenciesitwas constrained to announce a temporary shutdownfrom December 13, 1974, to January 5, 1975 However, inaddition to the context already provided,supra,in connec-tionwith its November 25 letter, including the camel'sback allusion, Respondent explains that its December 6letterwas specifically in response to a campaign handbillby the Union to the employees on the previous day, De-cember 5, dealing with the possibility of a plant closing inthe event of unionization, which informed the employeesthat "There has been noofficialword from the Companythat this will happen" and that it was "only rumor, notfact, and should be ignored," and which-in contradistinc-tion to the Employer's camel's back allusion, adopting adifferent zoological or barnyard allegory-stated that"This would be killing the goose that lays the golden eggs"The Union's December 5 handbill also calls attention toclaimed better economic conditions for employees at someunionized plants Respondent's December 6 letter takes is-sue with those claims 13 On December 6, the Union issueda further communique, captioned S-T-R I K-E,' which con-cluded with "We are not concerned about camels, strawsnor saleries [sic] of Chrysler Airtemp OfficialsWe are con-cerned with getting the employees upward wage adjust-ments, better working conditions and fringe benefits sothere will be no need for a strike' ' i" On the same date(December 6) Respondent issued a letter to its employeescalling their attention to the fact that 2 weeks prior to then,in the Company's "Questions and Answers" pamphlet(su-pra),the Company had explicitly pointed out that "Air-temp would not close its Winnsboro Plant just because aunion comes in "its supervisors for their proper campaign conduct present a similar ap-proach, stressing the Company's economic blight while emphasizing its acknowledgment of its employees' freedom to vote as they wished in the elec-tion and its determination that "AIRTEMP and its supervisors and foremenwill respect those rights(Resp Exh 7, p 10)12 Fie is an International organizer of Sheet Metal Workers Local 399,Charging Party herein, and was apparently in charge of its organizationalcampaign13While an enclosure to Respondent's December 6, 1974, letter containsthe concluding heavy black-lettered caution to employeesto "BE SURE AND VOTEAS IF YOUR JOB DEPENDED UPON IT," it is not here alleged that this violated the Act 432DECISIONSOF NATIONALLABOR RELATIONS BOARDcDecember9, 1974,letterAnother excerpt to which General Counsel takes excep-tion, from the voluminous campaign literature issued bythe parties here, is the statement in the December 9, 1974,letter of Respondent's Personnel Manager Joe Vella that"There can be no doubt that the key problem[s] facing theplant right now is SURVIVAL The chief worry facing you andme isfob securityBe sure to vote and vote as if yourjob depended on it "The foregoing letter also stressed that while Respondenthoped the employees would vote for no union, nevertheless"YOU ARE FREE TO VOTE AS YOU PLEASE " It also indicated, inconnection with the quoted complained-about statementconcerning plant survival, that Respondent had been at-tempting to apprise the employees about the existing factu-al situation in which the plant found itself economically 14Vella's testimony indicates that his letter in question, datedDecember 9, was distributed more or less in the crossfire ofvarious items of union (i e, Sheet Metal Workers) as wellas company campaign literature Indeed, Vella's December9 letter was, as usual, speedily followed by a counterpropa-ganda thrust from the Uniond January 2, 1975, letterFinally, the following sentence from Respondent's Janu-ary 2, 1975, letter (from Plant Manager Voorhees) is said tohave constituted a threat comprising an unfair labor prac-tice in violation of the Act, "Hopefully the run-off electionwill end this union matteronce and for alland permit theCompany to get on to the work of keeping our plant aliveand protecting the jobs ofallof us "The letter containing the foregoing excerpt was distribut-ed by Respondent to its employees after the Sheet MetalWorkers and the UAW had lost the most recent generalelection (1974) and while awaiting the "runoff" election ofJanuary 23, 1975 It also points out that union objectionsto the conduct of the December 12, 1974, election had beenwithdrawn, and that the Board would soon be scheduling a"runoff" election By its further communications of Janu-ary 7 and 21, 1975, not here complained of, Respondentalerted its employees to the date (January 23) of the runoffelection and urged them to vote against the Union, in thefirst of these again reiterating its "straw that broke thecamel's back" allusion3Discussion and resolutionEmployers,as well as unions and individual employeesand others,may, of course,communicate their views andopinions to employees concerning unions in general and inparticular,their predictions as to consequences of union-ization or nonunionization,and also their recommenda-tions as to how employees should vote in a representationelectionThe rightto such expression is guaranteed by thefirst amendment of the Constitution and reiterated in Sec-tion 8(c) of theAct Aproviso to Section 8(c) states what14Orally as well as in writing None of Respondents oral talks to itsemployees is here complainedabout in any wayhas many times been emphasized decisionally, i e, thatsuch expression is protected so long as it "contains nothreat of reprisal or force or promise of benefit " Predictionby an employer of possible adverse consequences of union-ization when pyramided on demonstrated existing businessstnngencies, through reasonably foreseeable piling on ofadded cost factors, is not equivalent to a threat to closedown operations in the event of unionization-particularlywhere, as here, the employer takes pains in writing to as-sure his employees explicitly that the plant willnotbe shutdown dust because of unionization, coupled with strong as-surances that employees are free to vote as they pleaseBased upon a demonstrated, and here unquestioned, pic-ture of very substantial business decline in a bleak econom-ic climate unrelieved by visible prospect of betterment, Re-spondent Employer sought orally as well as in writing todelineate and communicate this picture to its employees, incandor pointing out to them that, while they remained freeto vote as they pleased, if it were faced with added costssuch as the Union had indicated in the event of unioniza-tion, it might well be pushed to the wall by any such "straw[breaking] the camel's back " In view of Respondent'sdemonstrated, unquestioned substantial economic strin-gencies, this was in the ball park or spectrum of reasonableprediction To the extent that Respondent's carefully draft-ed "Guidelines" to its supervisors is any indication of itsviewpoint and announced practices to be followed by itssupervisors concerning the matters here involved, it beto-kens a purpose to adhere strictly to legal requirements un-der the Act 1sIn the final analysis, the situation here presented adds upto a spirited election campaign, where blow is traded forblow, but with none clearly "below the belt" or the votersthrough threat (or promise or blandishment) euchered orbeguiled out of their ability to make that free, fair, reason-ably informed, commonsense (as distinguished from theo-retically perfect) secret ballot choice contemplated by theAct15A statement such as that in Respondent Personnel Manager Vella sDecember 9 1974, letter to `vote as if your job depended on it" couldarguably be considered to be a threat that employees would lose theirjobs-sooner or later-in the event a union were to be voted in However, thestatement is equally susceptible to the interpretation that it does not threat-en a loss of jobs as the consequence of unionization as such, but rather thatif unionization resulted in added economic requirements which the employ-er was unable to bear, such as to force him to the point where he would haveto limit or abandon his business operations as unprofitable, this in turncould affect or even eliminate some or all employees jobs Under the partic-ular economic circumstances demonstrated and uncontested here, I perceivenothing unlawful in an employer's explicating such business factors to hisemployees-much as the Union does in its own direction-provided he doesit fairly and, as here, explicitly disavows any intention to close his plant inthe event and because of unionization, and also emphasizes his employeesright to vote for union representation if they so desire CfGaedke CutleryManufacturing Co,220 NLRB 1042 (1975) Furthermore, in the total frameof reference here presented, considering the massive volume of campaignliterature targeted at employees by both sides-and considering the Union sopportunities, which it indeed utilized as shown to correct and counter anyfeared misapprehensions by employees-it would not seem that this particu-lar remark should be singled out for formal condemnation Close analysis ofthe Union's own preelection propaganda could form the basis for compara-ble faulting Recognition of the practical realities of a bygone election situaLion militate againstpost factoruminations over culled-out and warmed-overcampaign phrases at the instance of the loser who did not even file objec-tions to the conduct of the election CHRYSLER AIRTEMP SOUTH CAROLINA433Accordingly, upon the foregoing findings and the entirerecord, I state the followingCONCLUSIONS OF LAW1Jurisdiction is properly asserted in this proceeding2Under all of the circumstances presented and found,ithas not been established by a fair preponderance of thesubstantial credible evidence that Respondent has engagedin unfair labor practices in violation of the Act, as allegedin the complaint 1616 In view of this disposition of the case,it is unnecessary to resolve theaffirmative defense asserted in Respondent's answer, that Respondent wasinadequately apprised of charges and improperly deprived of opportunity toclear itself at any investigative stage of this proceeding,as contemplated andrequiredby the Actand the Board's Rules and Regulations,and proceduresand in contravention of due process requirement That defense is accordingUpon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, there is hereby issued the follow-ing recommendedORDER 17It is hereby ordered that the complaint herein, datedApril 9, 1975, be, and the same hereby is, in all respectsdismissedly dismissed as moot,and Respondent'smotion renewed on brief to dismissthe complaint upon those and related grounds,including General Counsel sallegedsua sponteissuance of a complaint unrelated to any charge filedwhich he did not decline to prosecute, is likewise dismissed as moot17 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order which follows herein shall, as provid-ed in Sec 102 48 of those Rules and Regulations,be adopted by the Boardand become its findings conclusions, and Order,and all objections theretoshall be deemed waived for all purposes